TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00287-CV



                                      J. D. Gulley, Appellant

                                                  v.

                                     Philip Sueoka, Appellee




             FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            NO. 51,769, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal from the county court at law’s judgment declaring that the breach-

of-contract claim brought by J.D. Gulley was barred by res judicata. However, because it is clear

from the record that Gulley’s suit originated in small claims court, we have no jurisdiction to hear

Gulley’s appeal and must therefore dismiss for want of jurisdiction. See Tex. Gov’t Code

Ann. § 28.053(d) (West 2004); Tex. R. App. P. 60.2(a).


                                           DISCUSSION

               Gulley represents in his appellate brief that his initial suit was heard in justice court

and appealed to the county court at law. However, the clerk’s record establishes that Gulley’s

original petition was filed, and judgment was entered, in Small Claims Court of Precinct 1,

Bell County, Texas, which had jurisdiction over the suit. See Tex. Gov’t Code Ann. § 28.003

(West Supp. 2007). The judgment is captioned “IN THE SMALL CLAIMS COURT” and bears the
seal of the small claims court, see id. § 28.006 (West 2004), and Gulley’s petition substantially

complies with the form for actions in small claims court. Id. § 28.012.

               Under the government code, a dissatisfied party may appeal the judgment of the small

claims court to the county court or county court at law, id. § 28.052(a) (West Supp. 2007), but the

judgment on appeal is “final.” Id. § 28.053(d) (West 2004). The Texas Supreme Court has

interpreted this provision to mean that the judgment of a county court or county court at law is “final

and not appealable.” Sultan v. Mathew, 178 S.W.3d 747, 751 (Tex. 2005) (emphasis added). Thus,

“under section 28.053(d) of the Texas Government Code, the courts of appeals lack jurisdiction over

cases originally filed in the small claims court.”        Id. at 752; see also Lister v. Walters,

No. 06-07-00137-CV, 2008 Tex. App. LEXIS 1351, at *4-5 (Tex. App.—Texarkana Feb. 22, 2008,

no pet. h.) (holding that court lacked jurisdiction to consider appeal, noting that although several

documents in record were captioned “In Justice Court” and several contained seal of justice court,

plaintiff’s petition was captioned “In Small Claims Court” and petition complied with form for

actions in small claims court).

               Accordingly, we dismiss the appeal for want of jurisdiction.



                                               __________________________________________

                                               Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 9, 2008



                                                  2